Circuit Court for Baltimore City
Case No. 24-C-16-005698
Argued: March 6, 2018
                                     IN THE COURT OF APPEALS

                                           OF MARYLAND

                                         Misc. Docket AG No. 42
                                         September Term, 2016


                                   ATTORNEY GRIEVANCE COMMISSION

                                            OF MARYLAND

                                                   v.

                                       STEPHEN HOWARD SACKS


                                          Barbera, C.J.
                                          Greene
                                          Adkins
                                          McDonald
                                          Watts
                                          Hotten
                                          Getty,


                                                          JJ.

                                         PER CURIAM ORDER



                                          Filed: March 6, 2018
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

STEPHEN HOWARD SACKS             *   Misc. Docket AG No. 42
                                     September Term, 2016


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 6th day of March 2018,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Stephen Howard Sacks be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Stephen Howard Sacks from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Stephen

Howard Sacks.



                                      /s/ Mary Ellen Barbera
                                     Chief Judge